Name: Decision No 5/97 of the EC-EFTA Joint Committee on Common Transit of 17 December 1997 relating to the renewal of the ban on the use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the Joint Committee
 Type: Decision
 Subject Matter: agri-foodstuffs;  economic geography;  tariff policy;  European Union law
 Date Published: 1998-01-09

 Avis juridique important|21998D0109(02)Decision No 5/97 of the EC-EFTA Joint Committee on Common Transit of 17 December 1997 relating to the renewal of the ban on the use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the Joint Committee Official Journal L 005 , 09/01/1998 P. 0036 - 0036DECISION No 5/97 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 17 December 1997 relating to the renewal of the ban on the use of the comprehensive guarantee, made by Decision Nos 1/96 and 2/96 of the Joint Committee (98/14/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 34B of Appendix II thereto (2),Whereas under the provisions of Article 34B of Appendix II, the use of the comprehensive guarantee may be temporarily forbidden at the request of one or more Contracting Parties, with regard of goods which present an exceptional risk of fraud;Whereas by Decision Nos 1/96 (3) and 2/96 (4), as amended and last renewed by Decision No 1/97 (5), the EC/EFTA Joint Committee on Common Transit has adopted measures to temporarily forbid the use of the comprehensive guarantee for the transport of cigarettes of subheading 2402.20 of the harmonised system and for certain other sensitive goods, because of the exceptional risk of fraud affecting those operations;Whereas the protection of the financial interests at risk in those operations makes it necessary to maintain the same measures for common transit as for Community transit in order to ensure maximum effectiveness;Whereas the Joint Committee considers it necessary to renew the ban in question for a period of twelve months,HAS DECIDED AS FOLLOWS:Article 1 The measures taken by Decision Nos 1/96 and 2/96 of the EC/EFTA Joint Committee on common transit are renewed for a period of twelve months.Article 2 This Decision shall enter into force on 1 January 1998.Done at Brussels, 17 December 1997.For the Joint CommitteeThe ChairmanSigurgeir A. JÃ NSSON(1) OJ L 226, 13. 8. 1987, p. 2.(2) OJ L 238, 29. 8. 1997, p. 27.(3) OJ L 226, 7. 9. 1996, p. 20.(4) OJ L 226, 7. 9. 1996, p. 22.(5) OJ L 186, 16. 7. 1997, p. 27.